Citation Nr: 0516698	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-25 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a left wrist 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right hip 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for coronary artery disease (CAD).

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for teeth extraction.

5.  Entitlement to service connection for teeth extraction.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975, January 1977 to December 1980, and May 1981 to 
April 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the RO  in January 
2003 and May 2003.  

In June 2004, the veteran and his wife testified at a hearing 
before the undersigned Acting Member of the Board sitting at 
the RO.  A transcript of this hearing has been associated 
with the claims folder.

In a statement dated in March 2003, the veteran indicated 
that he had peripheral vascular disease which he attributed 
to his VA vocational rehabilitation.  This raised issue has 
not been developed for appellate review and is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  See 38 U.S.C.A. §§ 5102, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 C.F.R. § 3.159.

A review of the claims file reveals that the veteran was 
never provided a VCAA letter which explained to him the 
requirements for establishing entitlement to higher ratings 
for left wrist and right hip disabilities.  Further, the 
veteran was never apprised of the applicable laws and 
regulations in the statement of the case and supplemental 
statements of the case, to include 38 U.S.C.A. §§ 5103, 
5103(A); 38 C.F.R. § 3.159.  Given the aforementioned, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  
On remand, appropriate action should be taken to include 
providing better notice and assistance with regard to his 
increased rating claims.   

At a December 2002 VA examination, the veteran reported that 
he is in receipt of Social Security Administration (SSA) 
disability benefits.  On remand, an attempt should be made to 
obtain any outstanding SSA records as they may be pertinent 
to the pending claims. 

With specific regard to the claim for VA compensation under 
38 U.S.C.A. § 1151 for CAD, the veteran asserts that he 
developed CAD necessitating double bypass surgery as a result 
of his participation in the VA vocational rehabilitation 
program.  In particular, he claims that he was nervous during 
testing at school and developed uncontrollable anxiety.  In 
June 1991, he said, he began experiencing chest pain.  At 
that time, he had an EKG that was interpreted as normal and 
was informed by the technician that his angina symptoms were 
probably related to stress or anxiety.  Thereafter, in April 
1992, he began experiencing angina necessitating inpatient 
medical treatment a private hospital.  At that time, he 
underwent double bypass surgery.  

A qualifying additional disability or qualifying death exists 
if the disability or death was not the result of the 
veteran's willful misconduct and the disability or death was 
proximately caused (A) by the provision of training and 
rehabilitation services by VA as part of an approved 
rehabilitation program, or (B) by participation in a 
"compensated work therapy program."  Id.  Compensation for 
disability resulting from the pursuit of vocational 
rehabilitation is not payable unless there is a direct 
(proximate) causal connection between the injury or 
aggravation of an existing injury and some essential activity 
or function which is within the scope of the vocational 
rehabilitation course.  38 C.F.R. § 3.358(c)(5).  For a case 
to fall within the statute there must have been sustained an 
injury which, but for the performance of a "learning 
activity" in the prescribed course of training, would not 
have been sustained.  Id.

First, it is noted that the veteran's VA vocational 
rehabilitation folder has not been associated with the claims 
folder.  On remand, efforts should be made to locate the VA 
vocational rehabilitation folder and associate such with the 
claims folder.  In addition, there is no competent medical 
evidence of record addressing the etiology of the veteran's 
CAD.  In light of the duty to assist the veteran in the 
development of his claim, on remand, he should be afforded a 
VA cardiovascular examination to determine whether his CAD is 
etiologically related to his vocational rehabilitation course 
or, if not etiologically related, was aggravated therein.  

With respect to the claim for service connection for dental 
extractions, the veteran has asserted, in part, that he 
sustained dental trauma in an inservice motor vehicle 
accident.  It is suggested that he was improperly fitted with 
a dental appliance and ultimately had to have all of his 
teeth extracted. 

By an October 1987 RO decision, it was determined that the 
veteran was eligible for Class II(a) dental treatment for 
teeth numbers #7, 9, 10, and 11 based on trauma sustained in 
a motor vehicle accident.  Veterans, as in the instant case, 
having a service-connected non-compensable dental condition 
or disability adjudicated as resulting from service trauma 
may be authorized any treatment indicated as reasonably 
necessary for the correction of such service-connected non-
compensable condition or disability [Class II(a)].  See 38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

VA regulations governing dental claims make a fundamental 
distinction between "replaceable missing teeth" or 
periodontal disease, and teeth lost as a result of "loss of 
substance of body of maxilla or mandible."  See Simington v. 
West, 11 Vet. App. 41 (1998).  The former may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment, but the loss of teeth as described in the latter 
provision may be service-connected for compensation purposes 
and rated, in accordance with the applicable diagnostic code, 
when the loss is service-connected.  38 C.F.R. § 3.381; see 
38 C.F.R. § 4.150, Diagnostic Codes 9900 to 9916.

First, it is noted that the claims file does not contain any 
VA dental treatment following the 1987 eligibility award.  On 
remand, an attempt should be made to obtain any outstanding 
dental records.  Second, the veteran should be afforded a 
dental examination to determine the etiology of the veteran's 
post service dental extractions to include whether some or 
all are related to his inservice trauma.  It is noted that 
the claim for compensation under 38 U.S.C.A. § 1151 for 
dental extractions is inextricably intertwined with the claim 
for service connection for dental extractions and appellate 
review is deferred pending further evidentiary development. 

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103, 5103(A) (West 
2002); 38 C.F.R. § 3.159 (2004), the RO 
must notify the veteran what information 
and evidence is still needed to 
substantiate his claims for increased 
ratings for left wrist and right hip 
disabilities.  The veteran must also be 
notified of what specific portion of that 
evidence VA will secure, and what 
specific portion he must submit.  The RO 
must advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for 
left wrist or right hip problems since 
2002 or dental problems since service.  
After the veteran has signed the 
appropriate releases, those records that 
are received should be associated with 
the claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

3.  The RO should obtain the veteran's VA 
vocational and rehabilitation services 
folder. 

4.  The RO should request any SSA 
decision and accompanying medical records 
submitted in support of any claim(s) by 
the veteran for disability benefits.  If 
the veteran has not and is not receiving 
SSA disability benefits, SSA needs to 
furnish a statement to that effect and to 
indicate whether the veteran has ever 
sought such benefits.

5.  The veteran should then be afforded a 
VA cardiovascular examination to 
determine the etiology of his CAD.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination. 

The examiner should proffer an opinion as 
to whether it is at least as likely as 
not that the veteran's participation in 
VA vocational rehabilitation caused his 
coronary artery disease.  If the examiner 
determines that the veteran's coronary 
artery disease predated his participation 
in VA vocational rehabilitation, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not 
that the veteran's participation in VA 
vocational rehabilitation aggravated his 
coronary artery disease.  

All findings should be reported in detail 
accompanied by a complete rationale.

6.  The veteran should then be afforded a 
VA dental examination to determine the 
etiology of his claimed teeth 
extractions.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination. 

The examiner should comment on the 
etiology of the veteran's post service 
dental extractions to include whether it 
is at least as likely as not that his 
dental extraction were due to inservice 
trauma from a motor vehicle accident.

All findings should be reported in detail 
accompanied by a complete rationale.

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought remain denied, the RO 
should issue a supplemental statement of 
the case, and give the veteran and his 
representative an opportunity to respond 
thereto.  Thereafter, if indicated, the 
case should be returned to the Board for 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                  
________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


